By the Court.
The plaintiff’s declaration contained two counts, one on a written instrument described as a promissory . *251note and the other on an account annexed for money lent. At the close of the evidence he elected to rely upon the second count. There was evidence to support his claim on this count and the presiding judge rightly refused to direct a verdict for the defendant. There is nothing in the defendant’s contention, which in substance is that as matter of pleading the plaintiff could recover only on the first count.
J. E. Crowley, for the defendant.
E. M. Shanley, for the plaintiff.

Exceptions overruled.

The case was submitted on briefs.